DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves, JR. (US – 2003/0062767 A1).
As per claim 14, Greaves discloses Braking Apparatus of a Vehicle comprising:
a pneumatic brake actuator (90, Fig: 1-2 and 4-6) to actuate the brake of a towed vehicle (30, [0086], Fig: 1) through a brake pedal connector (150, Fig: 1) by applying a positive pressure to the brake pedal connector to move the brake pedal ([0070], Fig: 5-6, and 8);
a vacuum supply line (L3, Fig: 1) coupled to a power booster (36, Fig: 1) of the towed vehicle brake and configured to provide vacuum to the power booster ([0048] and [0094], Fig: 1).
a processor (170A, Fig: 1) coupled to the air pump to control the operation of the vehicle braking system (the electronic control means includes an electronic control circuit 170A that controls the actuation of the vacuum control means 110), the processor 
Greaves also discloses vacuum supply line and vacuum control means 110 but fails to explicitly disclose an air pump coupled to the vacuum supply line and to the pneumatic brake actuator to alternately provide vacuum to the vacuum supply line and to drive the piston to actuate the brake
However, another embodiment of Greaves disclose an air pump (266, Fig: 11) coupled to the vacuum supply line (Fig: 11) and to the pneumatic brake actuator to alternately provide vacuum to the vacuum supply line and to drive the piston to actuate the brake ([0066]-[0067], Fig: 1, 4-5).
It would have been obvious to one having ordinary skill in the art at the time the invention of Braking Apparatus of a Vehicle of the Greaves to use the air pump of another embodiment of the Greaves to original invention to provide a braking apparatus that uses a single vacuum source to simultaneously power both a vacuum power booster of and vehicle and a vacuum actuated servo mechanism  that is use to control actuation of a brake pedal of the vehicle.

As per claim 15, Greaves discloses wherein the processor further causes the braking system to enter an active state in which the air pump does not drive the 

As per claim 20, Greaves discloses a vehicle breakaway detector and wherein the processor causes the braking system to enter a breakaway state in response to a detected vehicle breakaway in which the air pump drives the pneumatic brake actuator and does not provide vacuum to the vacuum supply line [0090].

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves, JR. (US – 2003/0062767 A1) and further in view of Skinner et al. (US – 2005/0225169 A1).
As per claim 1, Greaves discloses Braking Apparatus of a Vehicle comprising:
a brake pedal connector (150, Fig: 1-2) configured to connect to a brake pedal (40, Fig: 1) of a brake of a towed vehicle (30, [0086], Fig: 1);
a cylinder (90, Fig: 1-2 and 4-6) having a piston (100, Fig: 4-6) connected to the brake pedal connector (150) to actuate the brake of the towed vehicle through the brake pedal connector by applying a positive pressure to the brake pedal connector to move the brake pedal ([0070], Fig: 5-6, and 8), ;
a vacuum supply line (L3, Fig: 1) coupled to a power booster (36, Fig: 1) of the towed vehicle brake (36, Fig: 1) and configured to provide vacuum to the power booster ([0048] and [0094], Fig: 1);

Greaves also disclose the various sensor [0067], but fails to explicitly disclose an inertial sensor to detect deceleration of the towed vehicle; and
a processor coupled to the inertial sensor and to the pump to cause the pump to not provide vacuum and to drive the piston in response to the detection of deceleration.
Skinner discloses Brake Monitoring System comprising:
an inertial sensor (At step 104, controller 44 detects deceleration of the towed vehicle. At step 106, controller 44 converts the a change in the momentum of the inertial sensor, [0117], Fig: 5) to detect deceleration of the towed vehicle (step 104, Fig: 5); and
a processor (controller 44, generally indicated by reference numeral 700 is now described. Controller 44 is shown with an accelerometer 706, a microprocessor 712, an operational amplifier 716, switches 720 and 721, and two panels of LEDs 724, 726, [0120]) coupled to the inertial sensor and to the pump to cause the pump to not provide vacuum and to drive the piston in response to the detection of deceleration ([0117], Fig: 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braking apparatus of the Greaves to include the inertial sensor in which inertial sensor to detect deceleration of the towed vehicle and a processor coupled to the inertial sensor and to the pump to cause the pump to not provide vacuum and to drive the piston in response to the detection of deceleration as 

As per claim 7, Greaves discloses a vacuum pressure sensor coupled to the vacuum supply line to sense the vacuum pressure of the power booster and coupled to the processor (the vacuum pump 284 can be run continuously, or in response to a vacuum sensor, [0089]-[0090], Fig: 10).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves, JR. (US – 2003/0062767 A1) as applied to claim 14 above, and further in view of Skinner et al. (US – 2005/0225169 A1).
As per claim 16, Greaves discloses all the structural elements of the claimed invention but fails to explicitly disclose an inertial sensor to detect deceleration of the towed vehicle and wherein the processor cause the braking system to enter the brake state in response to deceleration.
Skinner discloses Brake Monitoring System comprising:
an inertial sensor to detect deceleration of the towed vehicle (At step 104, controller 44 detects deceleration of the towed vehicle. At step 106, controller 44 converts the a change in the momentum of the inertial sensor, (step 104, [0117], Fig: 5) and wherein the processor cause the braking system to enter the brake state in response to deceleration (controller 44, generally indicated by reference numeral 700 is now described. Controller 44 is shown with an accelerometer 706, a microprocessor 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braking apparatus of the Greaves to include the inertial sensor to detect deceleration of the towed vehicle and wherein the processor cause the braking system to enter the brake state in response to deceleration as taught by Skinner in order to provide pressure to the brake pedal of a vehicle being towed with a pressure substantially proportional to a detected amount of deceleration.

Allowable Subject Matter
Method claims 9-13 are allowed.
Prior art and teaching reference fail to disclose determining whether the detected vacuum pressure is below a predetermined vacuum threshold;
if the detected vacuum pressure is below the predetermined vacuum threshold and if deceleration is not detected, then operating a pump coupled to the power booster to supply vacuum to the power booster which recited in claim 9. Claims 10-13 depend on claim 9.

Claims 2-6, 8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Prior art and teaching reference fail to disclose a vacuum sensor coupled to the processor to measure vacuum at the power booster and wherein the processor causes 
Claim 2 depends on claim 3, claim 5-6 depend on claim 4 and claims 18-19 depend on claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Robert Skinner (US – 2008/0257656 A1),
B: Paul Cinquemani (US – 2004/0251094 A1),
C: Ernest E Snmith (US – 6,460,940 B1),
D: John B Harner (US – 2002/0030405 A1),
E: John Greaves (US – 2002/0030401 A1),

G: Herbert D Hargrove (US – 5431253 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657